      Case 2:20-cv-02174-KJD-NJK Document 3 Filed 12/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    JASON EVAN BROWNE,                                Case No. 2:20-cv-02174-KJD-NJK
12                       Petitioner,                    ORDER
13              v.
14    CALVIN JOHNSON, et al.,
15                       Respondents.
16

17          Petitioner Jason Evan Browne has sent to this court an application for leave to file second

18   or successive petition under 28 U.S.C. § 2254 or motion under 28 U.S.C. § 2255. ECF No. 1-4.

19   He also has sent a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1-1

20   through 1-3. The petition indeed is second or successive. Browne challenged the same state-

21   court judgment of conviction in Browne v. McDaniel, Case No. 3:07-cv-00290-RCJ-RAM. This

22   court denied that petition on its merits, and Browne's appeal was unsuccessful. Browne does

23   need authorization from the court of appeals to file a second or successive petition. 28 U.S.C.

24   § 2244(b)(3). The court will refer Browne's application to the court of appeals. See Circuit Rule

25   22-3(a).

26          IT THEREFORE IS ORDERED that the clerk of the court refer this action to the United

27   States Court of Appeals for the Ninth Circuit under Circuit Rule 22-3(a), for a determination on

28   petitioner's application for leave to file second or successive petition (ECF No. 1-4).
                                                        1
     Case 2:20-cv-02174-KJD-NJK Document 3 Filed 12/10/20 Page 2 of 2



 1        IT FURTHER IS ORDERED that the clerk of the court administratively close this action.
 2        DATED: December 10, 2020
 3                                                         ______________________________
                                                           KENT J. DAWSON
 4                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
